NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

          TAQUAN RAHSHE GULLET-EL,
               Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2016-2319
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:16-cv-00541-NBF, Senior Judge Nancy B.
Firestone.
                 ______________________

              Decided: November 9, 2016
               ______________________

   TAQUAN RAHSHE GULLET-EL, Jacksonville, FL, pro se.

    GEOFFREY KLIMAS, Appellate Section, Tax Division,
United States Department of Justice, Washington, DC,
for defendant-appellee. Also represented by JONATHAN S.
COHEN, JOAN I. OPPENHEIMER, CAROLINE D. CIRAOLO.
                ______________________

    Before O’MALLEY, MAYER, and STOLL, Circuit Judges.
2                                           GULLET-EL   v. US



PER CURIAM.
    Taquan Rahshe Gullet-El appeals a final judgment of
the United States Court of Federal Claims dismissing his
complaint for lack of subject matter jurisdiction. See
Gullet-El v. United States, No. 1:16-cv-00541-NBF (Fed.
Cl. July 8, 2016) (“Court of Federal Claims Decision”). For
the reasons discussed below, we affirm.
                       BACKGROUND
    In May 2016, Gullet-El filed a complaint in the Court
of Federal Claims entitled “Claimant’s Complaint of Libel
for Enforcement of Civil Contracts in Admiralty.” In his
complaint, Gullet-El asserted that he had mailed two
“Admiralty Civil Contracts” to various federal employees
and agencies. These unexecuted contracts stated that
Gullet-El’s name was protected intellectual property, and
that the government was required to pay him $1 million
as well as treble damages each time it used his name
without his consent. According to Gullet-El, the govern-
ment officials who received these alleged contracts waived
any right to challenge their terms. He asserted, moreo-
ver, that government agents breached the alleged con-
tracts by “initiating and proceeding with civil prosecution,
criminal prosecution, unlawful detainment, registered
copyright infringement, registered trademark infringe-
ment, [and] registered fictitious business name infringe-
ment.”
     Gullet-El’s complaint did not allege that any federal
government official signed the alleged contracts after
receiving them. Instead, he asserted that because federal
employees failed to explicitly renounce the alleged con-
tracts, they agreed to all of their terms through “tacit
acquiescence.” Gullet-El alleged, moreover, that under
the terms of the alleged agreements he was due payments
totaling at least $530 million from the United States. In
addition, Gullet-El sought an order dismissing the pend-
ing criminal and civil cases against him with prejudice
GULLET-EL   v. US                                         3



and an injunction prohibiting the United States from
filing any future civil or criminal actions against him.
Gullet-El also sought an injunction prohibiting the federal
government from using his name without his consent in
the future.
    On July 8, 2016, the Court of Federal Claims dis-
missed Gullet-El’s complaint for lack of subject matter
jurisdiction. The court explained that it had no authority
to consider his complaint alleging various violations of
alleged admiralty contracts because the federal district
courts have “exclusive jurisdiction . . . over admiralty or
maritime cases.” Court of Federal Claims Decision, slip
op. at 2. The court determined, moreover, that none of
the other statutory provisions cited in Gullet-El’s com-
plaint provided a predicate for the exercise of jurisdiction
over his claims. Id. Gullet-El then appealed to this court.
                       DISCUSSION
    We review de novo whether the Court of Federal
Claims correctly dismissed a complaint for lack of juris-
diction. See, e.g., Brandt v. United States, 710 F.3d 1369,
1373 (Fed. Cir. 2013); Bianchi v. United States, 475 F.3d
1268, 1273 (Fed. Cir. 2007). “A party invoking the juris-
diction of the Court of Federal Claims has the burden of
establishing jurisdiction by a preponderance of the evi-
dence.” Fid. & Guar. Ins. Underwriters, Inc. v. United
States, 805 F.3d 1082, 1087 (Fed. Cir. 2015). Although
pro se litigants are held to a less stringent pleading
standard than those represented by counsel, see Haines v.
Kerner, 404 U.S. 519, 520 (1972), they are not exempt
from meeting jurisdictional prerequisites. See Henke v.
United States, 60 F.3d 795, 799 (Fed. Cir. 1995) (“The fact
that [the plaintiff] acted pro se in the drafting of his
complaint may explain its ambiguities, but it does not
excuse its failures, if such there be.”).
   As the Court of Federal Claims correctly concluded, it
was without jurisdiction to consider Gullet-El’s claims.
4                                          GULLET-EL   v. US



The Tucker Act provides jurisdiction over “claim[s]
against the United States founded either upon the Consti-
tution, or any Act of Congress or any regulation of an
executive department, or upon any express or implied
contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort.” 28
U.S.C. § 1491(a)(1). The Act, however, is “only a jurisdic-
tional statute; it does not create any substantive right
enforceable against the United States for money damag-
es.” United States v. Testan, 424 U.S. 392, 398 (1976).
Accordingly, to invoke Tucker Act jurisdiction, Gullet-El
was required to “identify a contractual relationship,
constitutional provision, statute, or regulation that pro-
vides a substantive right to money damages.” Khan v.
United States, 201 F.3d 1375, 1377 (Fed. Cir. 2000);
Hamlet v. United States, 63 F.3d 1097, 1101 (Fed. Cir.
1995).
    Gullet-El failed to allege facts that, if proven, would
establish the existence of either an express or implied-in-
fact contract with the United States. “The general re-
quirements for a binding contract with the United States
are identical for both express and implied contracts. The
party alleging a contract must show a mutual intent to
contract including an offer, an acceptance, and considera-
tion.” Trauma Serv. Grp. v. United States, 104 F.3d 1321,
1325 (Fed. Cir. 1997) (citations omitted); see also Barrett
Ref. Corp. v. United States, 242 F.3d 1055, 1060 (Fed. Cir.
2001). Contrary to Gullet-El’s assertions, the failure of
government officials to affirmatively renounce the terms
of the unexecuted contracts he sent to them is not suffi-
cient to establish that the government accepted the terms
of those contracts. See Barrett, 242 F.3d at 1060 (explain-
ing that a binding agreement with the government re-
quires “mutuality of intent to contract”). Nor did Gullet-
El allege that the government received any consideration
for purportedly acquiescing to the terms of the alleged
contracts or that any of the federal employees to whom he
GULLET-EL   v. US                                          5



sent the documents had authority to bind the government
in contract. See Flexfab, L.L.C. v. United States, 424 F.3d
1254, 1265 (Fed. Cir. 2005) (explaining that a valid gov-
ernment contract requires “actual authority on the part of
the government’s representative to bind the government”
(emphasis omitted)); El Centro v. United States, 922 F.2d
816, 823 (Fed. Cir. 1990) (concluding that no contract was
formed where “the Government received no considera-
tion”). Accordingly, Gullet-El failed to allege facts suffi-
cient to establish that he entered into a contractual
relationship with the United States.
    In his complaint, moreover, Gullet-El repeatedly stat-
ed that he was seeking damages for the government’s
breach of “Civil Contracts in Admiralty.” As the Court of
Federal Claims correctly concluded, it had no authority to
adjudicate Gullet-El’s admiralty claims. See Court of
Federal Claims Decision, slip op. at 2. The federal district
courts, not the Court of Federal Claims, have jurisdiction
over admiralty claims against the government. See 46
U.S.C. §§ 30906(a), 31104(a); see also El-Shifa Pharm.
Indus. Co. v. United States, 378 F.3d 1346, 1353 (Fed. Cir.
2004) (explaining that under 28 U.S.C. § 1333(1) the
federal district courts are “grant[ed] exclusive and origi-
nal jurisdiction . . . over civil cases in admiralty and
maritime”); Marine Logistics, Inc. v. England, 265 F.3d
1322, 1324 (Fed. Cir. 2001) (stating that a claim for the
breach of a contract that is “wholly maritime in nature . . .
must be brought in the federal district courts”).
                       CONCLUSION
    We have considered Gullet-El’s remaining arguments
but do not find them persuasive. Accordingly, we affirm
the judgment of the United States Court of Federal
Claims dismissing his complaint for lack of subject matter
jurisdiction.
                       AFFIRMED